Order entered October 31, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00238-CR

                         JOSE EDUARDO GUERRERO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F15-75211-X

                                              ORDER
       We REINSTATE this appeal.

       We abated the appeal for the trial court to conduct a hearing regarding Defendant’s

Exhibit 14. On October 29, 2018, the trial court held a hearing, and that same day, filed its

findings.

       An opinion will issue in due course.



                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE